Case: 16-16411    Date Filed: 01/10/2018   Page: 1 of 9


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-16411
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:14-cv-00350-SPC-MRM

MICHAEL ANAGNOS,
an individual,

                                                              Plaintiff-Appellant,

                                     versus

THE NELSEN RESIDENCE, INC.,
a.k.a. Haven of Divine Love, The Nelsen Residence, Inc.,
JEROME VALENTA,

                                                           Defendants-Appellees.

                          ________________________

                  Appeals from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (January 10, 2018)

Before TJOFLAT, WILLIAM PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:

      This appeal presents the issue whether an employee seeking to recover

minimum wages under the Florida Constitution, Fla. Const. art. X, § 24, must
               Case: 16-16411     Date Filed: 01/10/2018    Page: 2 of 9


prove that his employer is covered under the Fair Labor Standards Act, 29 U.S.C.

§ 206(a). Michael Anagnos sought to recover unpaid state minimum wages from

his former housing community, The Nelsen Residence, Inc., and its president,

Jerome Valenta, premised on the theory that they were an employer covered as “an

institution primarily engaged in the care of the sick, the aged, the mentally ill or

defective who reside on the premises,” 29 U.S.C. §§ 206, 203(r)(2)(A),

203(s)(1)(B). At trial, the district court instructed the jury that Anagnos was

eligible to recover state minimum wages only if his employer was covered under

the Fair Labor Standards Act. The jury found that The Residence and Valenta were

not operating a residential care facility and returned a verdict in their favor.

Anagnos argues that the state constitutional Wage Amendment is self-executing

and creates a right to a minimum wage in Florida without regard to the Fair Labor

Standards Act or the Florida Minimum Wage Act. But the Wage Amendment

provides, by its terms, “the terms ‘Employer,’ ‘Employee’ and ‘Wage’ shall have

the meanings established under the federal Fair Labor Standards Act,” Fla. Const.

art. 10 § 24(b), and states that the “case law, administrative interpretations, and

other guiding standards developed under the federal FLSA shall guide the

construction of this amendment and any implementing statutes or regulations,” id.

§ 24(f). We affirm.




                                           2
               Case: 16-16411    Date Filed: 01/10/2018    Page: 3 of 9


                                I. BACKGROUND

      In May 2011, Anagnos, who was temporarily wheelchair-bound, applied for

an apartment at the Haven for Divine Love, which is operated by and located on

property that The Residence owns in Cape Coral, Florida. Anagnos moved onto the

property on June 1, 2011, and after his health improved, he began cleaning,

performing landscaping services, and aiding with repairs on the property.

      Valenta lived in Bakersfield, California, and was unfamiliar with the extent

of Anagnos’s work. Even so, Valenta suspended Anagnos’s rent payments. In the

second quarter of 2014, Anagnos demanded to be paid, but Valenta refused on the

basis that The Residence accepted only volunteer services. After Anagnos

discontinued all work for The Residence and stopped paying his rent, Valenta

evicted him.

      Anagnos filed an amended complaint against Valenta and The Residence for

unpaid minimum wages and for retaliating after receiving a demand for wages in

violation of the Florida Constitution, Fla. Const. art. 10, § 24(a), (d), and the Wage

Act, Fla. Stat. § 448.110. Anagnos alleged that Valenta and The Residence

“violat[ed] . . . the FMWA because he performed work for [their] benefit . . . for

which he has never been compensated” and that “[t]he FWMA, via Article X, Sect.

24(c) of the Florida Constitution, mandates” that employers pay employees the

state minimum wage. Anagnos sought “to recover . . . unpaid minimum wages, as


                                          3
              Case: 16-16411     Date Filed: 01/10/2018    Page: 4 of 9


well as . . . liquidated damages, costs, and reasonable attorney’s fees under the

provisions of Title XXXI, Chapter 448.110 (Florida Minimum Wage Act) and Fla.

Const. art X section 24.” Anagnos alleged that Valenta and The Residence were his

“employer . . . within the meaning of the Florida Minimum Wage [sic] act pursuant

to Section 3(d) of the ‘Fair Labor Standards Act’ [29 U.S.C. § 203(d)].” Valenta

and The Residence answered that Anagnos was not an employee and raised the

affirmative defenses that they were exempt from coverage under the Fair Labor

Standards Act, 29 U.S.C. § 213, and lacked sufficient employees to constitute an

employer under state law, Fla. Stat. § 448.101(3).

      Before trial, Anagnos raised a new theory. He argued, in contrast with his

complaint, that “Article X, Sect. 24 makes no mention of the FLSA” and “the

FMWA’s purported requirement that an employee . . . establish FLSA coverage in

order to establish entitlement to a remedy for unpaid minimum wages under state

law is an unconstitutional restriction on Art. X, Sect. 24 of the Florida

Constitution.” Anagnos also argued that the jury should answer an interrogatory

about whether “Article X, Section 24, . . . require[s] FLSA coverage.”

      During trial, The Residence elicited testimony that it was not a caregiver to

the residents of the Haven. Haven residents Bonnie Ribich, Salvatore Carsi, and

Wilfred Rodriguez testified that they did not receive medical care, counseling,

meals, or transportation services from The Residence. Rodriguez, who served as


                                          4
                Case: 16-16411    Date Filed: 01/10/2018    Page: 5 of 9


the chaplain for The Residence and conducted worship services and Bible studies

occasionally in the chapel on the property, and his wife, Angelica, denied that they

provided counseling to the residents of the Haven. Angelica also testified that they

did not receive a reduction in rent for serving on the board for The Residence.

Angelica classified the Haven as “just a living facility or . . . an elderly, low

income place to live” and stated that the facility did not provide care for or services

to its residents.

       Valenta described the Haven as a “hotel motel with efficiency units” that

were available for monthly rental. When asked about the statement on the Haven

website, Valenta responded he was unaware that the phrase “residential care

facility” had a particular meaning “based on some kind of labor law.” He insisted

that the property served strictly as “an apartment house,” and he denied that The

Residence provided regular meals or transportation for Haven residents.

       The district court instructed the jury “to decide whether the Nelsen

Residence and Jerome Valenta were employers covered under the FLSA and [the]

Florida Minimum Wage Act” by virtue of “operating a residential care facility.”

The district court stated that, if the jury found “that the Nelsen Residence and

Jerome Valenta were not operating a residential care facility, [it] will not decide

the issue of Michael Anagnos’s damages.” The district court explained that the jury

had to answer “special interrogatory number 1A,” which asked, “Do you find from


                                            5
              Case: 16-16411     Date Filed: 01/10/2018    Page: 6 of 9


a preponderance of the evidence . . . That the Nelsen Residence and Jerome

Valenta operate a residential care facility?” The jury marked “no” on the special

interrogatory, which stated that a negative answer was dispositive of Anagnos’s

claim for minimum wages. Later, the district court entered judgment in favor of

The Residence and Valenta and against Anagnos’s claim for unpaid state minimum

wages.

                         II. STANDARDS OF REVIEW

      We generally review for abuse of discretion the denial of a requested jury

instruction, Burchfield v. CSX Transp., Inc., 636 F.3d 1330, 1333 (11th Cir. 2011),

and of a special interrogatory verdict form, McNely v. Ocala Star-Banner Corp.,

99 F.3d 1068, 1072 (11th Cir. 1996), but we review de novo whether an

instruction and verdict form accurately reflect the law, id.

                                 III. DISCUSSION

      The resolution of this appeal turns on the meaning of the minimum wage

amendment to the Florida Constitution. Fla. Const. art. X, § 24. “[T]he preeminent

canon of statutory interpretation requires us to ‘presume that [an enactment] . . .

says . . . what it means and means . . . what it says there.’” Am. Bankers Ins. Grp. v.

United States, 408 F.3d 1328, 1332 (11th Cir. 2005) (quoting BedRoc Ltd., LLC v.

United States, 541 U.S. 176, 183 (2004)). Because the Wage Amendment is

written in clear, unambiguous language, we can “begin with the . . . text, and end


                                          6
               Case: 16-16411      Date Filed: 01/10/2018    Page: 7 of 9


there as well.” Id. (brackets omitted) (quoting BedRoc, 541 U.S. at 183). In so

doing, we give the words in the Wage Amendment their plain and ordinary

meaning. See id.

      The Wage Amendment makes plain that employees receive the same

protection under state law that they enjoy under the Fair Labor Standards Act. Its

subsection (b) gives its “terms ‘Employer,’ ‘Employee’ and ‘Wage’ . . . the

meanings established under the federal Fair Labor Standards Act (FLSA) and its

implementing regulations.” Id. § 24(b). Use of the word “meanings” connotes that

the Wage Amendment incorporates not only the definitions of, but also the criteria

for coverage as, an employer and an employee under federal law. See Advisory Op.

to Att’y Gen. re Minimum Wage, 880 So. 2d 636, 641–62 (Fla. 2004). And

subsection (f) declares an “inten[tion] that case law, administrative interpretations,

and other guiding standards developed under the federal FLSA shall guide the

construction of this amendment and any implementing statutes or regulations.” Id.

§ 24(f). That subsection reflects that the Wage Amendment should operate like the

federal minimum wage law. Id. § 24(f); see Minimum Wage, 880 So. 2d at 641

(“point[ing] out that the . . . amendment . . . incorporates a reference to the entire

body of law under the FLSA”).

      The Wage Amendment also contemplates the use of implementing

legislation. It provides that “[t]he state legislature may by statute . . . adopt any


                                            7
              Case: 16-16411     Date Filed: 01/10/2018   Page: 8 of 9


measures appropriate for the implementation of this amendment.” Fla. Const. art.

X, §24(f). Based on that authority, the Legislature passed the Wage Act “to

provide measures appropriate for the implementation of [section] 24, Art. X of the

State Constitution.” Fla. Stat. § 448.110(2). The Wage Act provides a specific

minimum wage for all hours worked in Florida and limits it to “[o]nly those

individuals entitled to receive the federal minimum wage under the federal Fair

Labor Standards Act and its implementing regulations.” Id. § 448.110(3). The

Wage Act also incorporates the exemptions and restrictions in sections 213 and

214 of the Fair Labor Standards Act “as interpreted by applicable federal

regulations and implemented by the Secretary of Labor.” Id.

      The Fair Labor Standards Act requires an employee seeking to collect

unpaid minimum wages to prove that he was employed by a covered employer.

The Act states that employers must pay the applicable minimum wage to an

employee “who is . . . employed in an enterprise engaged in commerce or in the

production of goods for commerce . . . .” 29 U.S.C. § 206(a). An “‘enterprise’

means the related activities performed (either through unified operation or

common control) by any person or persons for a common business purpose . . . .”

Id. § 203(r)(1). As pertains to Anagnos, the activities of an employee are “deemed

. . . activities performed for a business purpose,” if completed “in connection with




                                          8
               Case: 16-16411     Date Filed: 01/10/2018    Page: 9 of 9


. . . an institution primarily engaged in the care of the sick, the aged, the mentally

ill or defective who reside on the premises . . . .” Id. § 203(r)(2)(A).

      The district court correctly instructed the jury. See McNely, 99 F.3d at 1072.

Anagnos’s entitlement to minimum wages was dependent on his coverage under

the Fair Labor Standards Act. See Fla. Const. art. X, § 24(b), (f); Fla. Stat.

§ 448.110(2), (3). Under the federal law and concomitantly the state Wage

Amendment, Anagnos had to prove that The Residence and Valenta were covered

employers by virtue of operating a residential care facility. See 29 U.S.C.

§§ 203(r)(1), 203(r)(2)(A), 206(a). The jury found that The Residence and Valenta

did not operate a residential care facility, and Anagnos does not dispute that

finding on appeal.

      We affirm the judgment in favor of The Residence and Valenta.

      AFFIRMED.




                                           9